Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on February 17, 2022 is acknowledged.  Claims 1-6, 9-10 and 17 were amended, claims 7, 11-13 and 18-19 were canceled and claims 23-26 were newly added.  Claims 1-6, 8-10, 14-17, 20-26 are pending in the instant application.  
The restriction requirement was deemed proper and made FINAL in a previous office action. The restriction was deemed proper and made FINAL previously.  Claim 15 remains withdrawn as being drawn to non-elected species.   Claims 1-6, 8-10, 14, 16-17, 20-26 are examined on the merits of this office action.
*After further review, a second non-final follows due to the new rejection of claim 20.

Withdrawn Rejections
The rejection of claims 1-6, 8-12, 14 and 16-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of amendment of the claims filed February 17, 2022.

The rejection of claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld (WO2017094014 A1, cited in Applicants IDS) in view of  Shoenfeld* (US20160193350 A1) is withdrawn in view of amendment of the claims filed February 17, 2022.

Maintained/Revised Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 23-26 are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of ocular inflammation and Uveitis does not reasonably provide enablement for prevention of ocular inflammation and in particular prevention of uveitis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The Nature of the Invention 
Claim 1 is drawn to " method for treating or preventing ocular inflammation in a subject in need thereof, the method comprising administering to an eye of said subject a pharmaceutical composition comprising a dose at or below 0.5 ug/mL  of a phosphorylcholine-tuftsin conjugate comprising at least one phosphorylcholine moiety or a derivative thereof and tuftsin or a derivative thereof ” (see claim 1).
  
The breadth of the claims
The claims are broad with respect to the patient population and the fact that it encompasses preventing ocular inflammation in any patient.  Applicant’s specification states “According to some embodiments, the ocular inflammation is uveitis. According to some embodiments, the ocular inflammation comprises dry eye, dry macular degeneration, and post operation inflammation”.  Thus, the claims further define ocular inflammation to including uveitis, dry eye, macular degeneration and post operation inflammation and thus include prevention of these disorders.

The State of the Prior Art and the predictability or unpredictability of the art
The state of the art is low with regards to treatment of ocular inflammation with phoshorylcholine Tuftsin.  However, Smith teaches Tuftsin is a naturally occurring tetra peptide known to enhance phagocytic activity and bacterial activity of leukocytes (See abstract).  Smith teaches that the combination of tuftsin and gentamicin had significantly fewer organisms (see abstract).
MayoClinic teaches that “Uveitis is a form of eye inflammation. It affects the middle layer of tissue in the eye wall (uvea). Uveitis (u-vee-I-tis) warning signs often come on suddenly and get worse quickly. They include eye redness, pain and blurred vision. The condition can affect one or both eyes, and it can affect people of all ages, even children.  Possible causes of uveitis are infection, injury, or an autoimmune or inflammatory disease. Many times a cause can't be identified” (see MayoClinic, “Uveitis”).   MayoClinic teaches that if uveitis is caused by an underlying condition, treatment may focus on that specific condition. Usually the treatment for uveitis is the same regardless of the associated cause, as long as it is not infectious. The goal of treatment is to reduce the inflammation in your eye, as well as in other parts of the body, if present. In some cases, treatment may be necessary for months to years. Several treatment options are available”.  MayoClinic does not state that Uveitis is preventable.  Given the varying causes, pathological manifestations, the predictability of using one drug to prevent ocular inflammation, uveitis and the conditions listed in Applicants specification in any individual is highly unpredictable.  


The Relative Skill of Those in the Art 

It is not of skill to those in the art to prevent ocular inflammation in any patient population given the unpredictability in the art regarding preventing ocular inflammation which is inclusive to preventing uveitis.   

Amount of Guidance/ the Presence or Absence of Working Examples
	Guidance is not provided regarding prevention of ocular inflammation broadly.  In the instant case, Applicants have looked at the effects of TPC (tuftsin-phosphorylcholine) (see Figures 1-2) on TNFalpha and IL-10 expression in an in vitro setting.  Importantly, Applicants did not reduce to practice any derivatives of Tuftsin or Phosphorylcholine or show prevention of any type of ocular inflammation.

The Quantity of Experimentation Necessary  
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining composition of the instant claims would be capable of preventing ocular inflammation (which is inclusive to preventing uveitis) in any patient. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims require undue experimentation to use the full scope of the claimed invention. 
Response to Applicant’s Arguments

Applicants argue “In Example 1 of the instant application (paragraph [068]) the ability of TPC to prevent inflammation is tested. It states: "TPC at various concentrations, or PBS or dexamethasone as controls were then added and an hour later anti-CD3 stimulating antibody was added to induce an inflammatory state." The TPC was added before the inflammation was induced. Thus, this experiment shows not merely treatment, but actually the ability to prevent inflammation. The increase in expression of pro-inflammatory cytokines that should have been induced by addition of anti-CD3 did not happen. Thus, TPC actually prevented the inflammation from occurring, it did not just reduce the inflammation once it was present. As such, the "preventing" as recited in claim 1 is fully enabled.
Applicant’s Arguments have been fully considered but not found persuasive.  Applicants did not show that inflammation in the eye was prevented with TPC treatment.  In particular, Applicants conclude “TPC treatment decreased expression of the pro-inflammatory cytokine TNF-α, however it was notable that the greatest reduction was seen at very low doses (Fig. 1A). At a dose as low as 0.005 ug/ml the TPC showed its greatest effectiveness, lowering TNF-α levels by 41%. TPC treatment also increased expression of the anti-inflammatory cytokine IL-10 (Fig. 1B). The 0.005 ug/ml TPC dose had the strongest effect causing a 33% increase in IL-10 levels. Effects of TPC on PBMC cytokine secretion were equal if not superior to dexamethasone, as the steroid had a negative effect on IL-10 levels. (Fig. 1B).   Importantly, Applicants did not show prevention of increases in inflammation in Figure 1 but rather a reduction.  Furthermore, one of ordinary skill in the art would not extrapolate these findings in vitro of reducing inflammation (not preventing) to preventing uveitis or ocular inflammation generally.  As stated in the above rejection, Uveitis is not considered preventable and there are various underlying causes.  Given the varying causes, pathological manifestations, the predictability of using one drug to prevent ocular inflammation, uveitis and the conditions listed in Applicants specification in any individual is highly unpredictable.
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining composition of the instant claims would be capable of preventing ocular inflammation (which is inclusive to preventing uveitis) in any patient. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims require undue experimentation to use the full scope of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 6,  8-10, 14, 21-22 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld (WO2017094014 A1, cited in Applicant’s IDS) in view of Shoenfeld* (US20160193350 A1, cited previously) and Jabs (Am J Ophthalmol. 2000 Oct;130(4):492-513, cited in Applicant’s IDS).
Shoenfeld teaches a method of treating uveitis comprising administering a conjugate comprising Tuftsin and phosphorylcholine (See Example 15). Shoenfeld discloses wherein the conjugate can be administered topically.  Shoenfeld does teach a concentration of TD-PC of 5 ug/mL (see Example 13) that increased anti-inflammatory cytokines (see Figure 16). Shoenfeld teaches wherein 4-amino-phenyl-phosphocholine is the phosphorylcholine derivative (see page 10, lines 3-7).  Regarding claims 4 and 6, Shoenfeld teaches Tuftsin-PC conjugate comprising SEQ ID NO:2 which comprises a glycine-tyrosine linker (see Table 1).
The dosage of 5 ug/mL meets the limitations of a very low dose as described in paragraph 0042 of Applicant’s specification. Shoenfeld teaches that Uveitis is the inflammation of the uvea (the pigmented inner layer that lies between the retina and the sclera and cornea. The inflammation can occur in the iris, ciliary body, choroid or any part of the uvea) (see page 19, lines 24-27). 
Shoenfeld does not specifically teach (i) that the Tuftsin-PC conjugate was administered to the eye or (ii) the dose amount that was administered for treatment of uveitis and wherein (iii) the subject is being administered a steroid and wherein the steroid dose is lowered due to the administering of phosphorylcholine-tuftsin.
Shoenfeld* teaches of a method of treating prevented disease associated with pathological inflammation comprising administering a phosphorycholine-tuftsin conjugate (see claim 1). Shoenfeld* teaches the dosage of 30 ug/ml for reducing inflammation (see paragraph 0133) which meets the limitations of a very low dose as described by Applicants in paragraph 0042 of the specification.
It would have been obvious before the effective filing date of the claimed invention to administer the phosphorycholine-tuftsin conjugate of Shoenfeld to the eye for treatment of Uveitis given that Uveitis is inflammation of the eye as taught by Shoenfeld and delivery of the anti-inflammatory agent to the site of inflammation (the eye) would be beneficial in treating Uveitis.  There is a reasonable expectation of success given that Shoenfeld teaches topical treatment and treating Uveitis which is a disease of the eye.  
Furthermore, Steroid treatments are well known for the management of patients with ocular inflammation especially with uveitis.  Jabs teaches that while corticosteroids  represent one of the mainstays in the management of patients with ocular inflammation, in many patients the severity of the disease, the presence of corticosteroids side effects or the requirement for doses of systemic corticosteroid is highly likely to result in corticosteroid complications and this supports the rationale for other immunosuppressive drugs (for example, antimetabolites, T-cell inhibitors and alkylating agents) being used in the management of these patients (see Abstract, table 3).  Jabs also discloses that in multifocal choroiditis with panuveitis, corticosteroid treatment has  a high rate of side effects (see page 505, right hand column, last paragraph to page 506, left column, line 2).  Regarding claim 21, prednisone is a common steroid used for treatment of ocular inflammation (see table 2).    The tuftsin conjugate of Schoenfeld and Shoenfeld* can also be used as an anti-inflammatory agent for the same purpose.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). One of ordinary skilled in the art would have been motivated to combine the two each known to be useful for the same purpose, with a reasonable expectation that at least here will be an additive effect.
Regarding the limitation of reducing a dose of steroid in a patient suffering from ocular inflammation via administering the phosphoryl-tuftsin conjugate in instant claims 2 and 22, it would have been obvious to optimize the amounts of both the steroid and phosphoryl-tuftsin conjugate to achieve optimal reduction in inflammation and to reduce the amount of steroid in way that prevents rebound ocular inflammation and minimizes side-effects.   Both are considered result effective variables and it would have been obvious to administer the least amount of corticosteroids possible (optimal reduction) to minimize known side-effects of corticosteroids in patients with ocular inflammation.  Given that phosphoryl-tuftsin was shown to be effective in reducing inflammation and disease severity with Uveitis (See Example 15, figure 18 of Shoenfeld) and similar to that of known uveitis drugs (CycA) it would be obvious to reduce the amount of steroid administered to achieve optimal therapeutic effectiveness with minimal side effects.  Regarding the limitation of reducing the steroid by at least 10%, dose tapering of prednisone usually starts at 25% (See table 2 of Jabs).  Jabs teaches that too rapid of tapering could result in rebound ocular inflammation (See page 494, right hand column, first paragraph).  
	Regarding the functional limitations of “wherein said reducing a dose of a steroid comprises reducing inflammation in said eye that is equal to or greater than a reduction in inflammation induced by a non-reduced dose of steroid” (claim 8); “wherein said reducing inflammation comprises reducing secretion of at least one pro-inflammatory cytokine in said eye of said subject” (see claim 9); “wherein said pro-inflammatory cytokine is TNFa” (claim 10); Shoenfeld in view of Shoenfeld* and Jabs teach the same method of the instant claims including the same conjugate being administered to the same patient population and thus, these effects will inherently occur as a result of practicing the method of Shoenfeld in view of Shoenfeld* and Jabs.  In addition, Shoenfeld specifically teaches that the TD-PC conjugate has pro anti-inflammatory promoting properties (see Figure 16 for example).
Regarding claims 4 and 6, Shoenfeld teaches wherein the Phosphorylcholine and Tuftsin are linked and comprises a spacer, wherein the spacer is Glycine-tyrosine (see claim 7, Table 1, SEQ ID NO:12).
Regarding claim 14, Shoenfeld specifically teaches treatment of Uveitis (see Figure 18, page 9, figure 18 description).
Response to Applicant’s Arguments
Applicant argues that “With respect to claim 2, it is indeed known that both TPC and steroids can be used to treat inflammation. However, it was not known that TPC can reduce an unwanted side effect of steroids. Thus, the surprising synergism that occurs when the two are used together was not known. 
As can be seen in Figure 2, 1 uM of the steroid dexamethasone greatly reduces the expression of the anti-inflammatory cytokine IL-10 in PBMCs. Surprisingly, the addition of the conjugate restored IL-10 levels to that of the untreated sample even without reducing dexamethasone dose (still 1 uM). Thus, the improvement produced by coadministration of conjugate and steroid is synergistic as it is produced de novo by the conjugate and is not merely a reduction in side effects due to a reduced steroid dose. “
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that MPEP 716.02 (d) states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." The instant claims are drawn to administering the TPC with any steroid and not specific amounts are given of either compound.  As stated in MPEP 716.02 (d) any unexpected results should be commensurate in scope with what is being claimed.  In addition, in Example 2, cells were treated with PBS, IL-4/IL-13, TPC, Dexamethasone (DEXA) and DEXA plus TPC.  Applicants found that TPC and IL-4/IL-13 increased IL-10 whereas Dexa (1uM) did not increase IL-10 significantly compared to control.  It is  unclear hear if there is an actual statistically significant decrease compared to control (PBS) in the amount IL-10.  Applicants found that the combination of Dexa and TPC increased IL-10 compared to Dexa alone but not increased compared to control PBS.  The Examiner disagrees that it is unexpected that including TPC with Dexa would increase IL-10 expression as compared to Dexa alone simply because it is known in the art that TPC increases IL-10 expression dramatically.  Shoenfeld teaches that TPC increased IL-10 compared to PBS (see Figure 5, which shows a robust increase in IL-10).  Thus, the fact that including TPC with DEXA would increase IL-10 as compared DEXA alone is not surprising.   

Claims 2, 4, 6,  8-10, 14, 16-17, 21-22 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld (WO2017094014 A1, cited previously) in view of Shoenfeld* (US20160193350 A1, cited previously) and Jabs (Am J Ophthalmol. 2000 Oct;130(4):492-513, cited previously) as applied to claims 2, 4, 6,  8-10, 14, 21-22 above in further view of ANDRONOVA  (WO1996009063 A1, cited previously) and McGhee (Drug Safety 2002; 25 (1): 33-55, cited previously).
The teachings of Shoenfeld in view of Shoenfeld* and Jabs are described in the above rejection.  The combined teachings are silent to the formulation is an ocular formulation and in the form of an ointment. 
However, Andronova use of conjugates comprising tuftsin in ocular formulations (see claim 23, abstract, claim 1).  Andronova teaches wherein the peptides when used topically to the eye can be in form of an ointment (see page 26, lines 22-26).
McGhee teaches that “Topical drops and ointments remain the primary methods for administration of ocular corticosteroids” (see abstract).  McGhee further teaches “a number of preparations and techniques have been developed to maximize anti-inflammatory effectiveness and yet minimize local ocular and systemic adverse events” (see last paragraph).
It would have been obvious before the effective filing date of the claimed invention to use the phosphorylcholine-tuftsin conjugate of Shoenfeld in view of Shoenfeld* and Jabs in an ocular formulation (eye drops or ointment) for delivery to the site of inflammation (the eye).  One of ordinary skill in the art would have been motivated to do so given that eye drops and/or ointments are routinely used to deliver anti-inflammatory drugs to the eye to reduce systemic side effects.  There is a reasonable expectation of success given that Shoenfeld teaches topical treatment, Andronova teaches ocular formulations for the eye comprising Tuftsin and McGhee teaches ocular formulations comprising anti-inflammatory drugs such as prednisone for treatment of ocular administration to prevent unwanted systemic effects.
Regarding claim 17, Shoenfeld teaches wherein the formulation can comprise cellulose which is considered a viscosity enhancer (see page 21, lines 1-2).

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

New Objection
Claim 26 is objected to for the following informality: the limitation of “wherein said” is repeated in line 1 and one “wherein said” should be removed.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 claims “the method of claim 9 wherein said pro-inflammatory cytokine is TNFα, said anti-inflammatory cytokine is IL-10 or both”. It is unclear what “or both” is referring to given that TNFα cannot be anti-inflammatory and pro-inflammatory at the same time (an the same for IL-10).  Applicant should clarify this point of confusion.  It is unclear what “or both” is referring to and thus, one cannot determine the metes and bounds of the claims.

Claims 20 is dependent on claim 2 and recites the limitation “said very low dose is" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 from which claim 20 depends on does not claim a very low dose.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654